Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 08/09/2021.

Drawings
The drawings are objected to because of the following informalities.Regarding Fig. 3, 4, 5, and 6, the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Appropriate correction is required.

Claim Objections
Claims 21-26. 28-30. 32. 33. 35-38, and 43 are objected to because of the following informalities:  	Regarding claim 21, in line 7, “the controller to implement” should read as “the controller is to implement”;in line 8, “transitions to comprise” should read as “transitions comprises”.	Regarding claim 22, in line 2, “controller based” should read as “controller is based”.	Regarding claim 23, in line 1, “soft-start state to be” should read as “soft-start state is to be”.	Regarding claim 24, in line 1, “to include” should read as “includes”.	Regarding claim 25, in line 1, “to include” should read as “includes”.	Regarding claim 26, in line 1-2, “to comprise” should read as “comprises”.	Regarding claim 28, in line 1, “voltage to be” should read as “voltage is to be”.	Regarding claim 29, in line 1-2, “to correspond” should read as “corresponds”.	Regarding claim 30, in line 2, “one or the following” should read as “one of the following”.	Regarding claim 32, in line 1, “and further” should read as “further”.	Regarding claim 33, in line 1, “the controller to” should read as “the controller is to”.	Regarding claim 35, in line 8, “to include” should read as “includes”;in line 19, “to be” should read as “are”.	Regarding claim 36, in line 1, “to be” should read as “are”.	Regarding claim 37, in line 1, “to be” should read as “are”.	Regarding claim 38, in line 1, “to be” should read as “is”.	Regarding claim 43, in line 1, “claim 35” should read as “claim 43”;in line 1, “the intermediate voltage to be” should read as “the intermediate voltage is to be”.	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US10,965,204 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparisons, i.e. both the current application and US 10,965,204 B2 disclose an apparatus comprising a controller and a regulator and a charge-pump and a state machine where the controller transitions between different modes of the regulator/charge-pump.
Current Application 17/185,204
US Patent US10,965,204 B2
21. An apparatus for converting a first voltage into a second voltage, the apparatus comprising: a controller to generate one or more control signals to control operation of at least a plurality of switches in a power converter based, at least in part, on a set of input signals, the power converter comprising a charge pump operable in one or more charge pump modes coupled to a regulator operable in one or more regulator modes, wherein the controller to implement one or more transitions based, at least in part, on one or more state machine inputs, the one or more transitions to comprise at least one of the following: one or more transitions between the one or more charge pump modes; one or more transitions between the one or more regulator modes; or any combination thereof.
18. An apparatus comprising a controller that controls operation of a power converter in which a regulator that is operable in plural regulator modes connects to a charge pump that is operable in plural charge-pump modes, wherein said controller receives a clock signal, an I/O signal, and receives from said power converter, information indicative of operation of said power converter and, based at least in part on said information, causes first and second transitions, wherein said first transition is between regulator modes and wherein said second transition is between charge-pump modes, wherein said controller comprises a state machine that implements logic for causing said first and second transitions, wherein, as a result of said first transition, said regulator is exclusively able to decrease a voltage provided to said regulator, wherein said second transition is permitted in response to a condition selected from a group consisting of a first condition and a second condition is true, wherein said first condition is that said second transition results in no change to said charge pump's voltage-transformation ratio, and wherein said second condition is that said charge-pump's voltage-transformation ratio increases.
35. An apparatus for converting a first voltage into a second voltage, the apparatus comprising: a controller for use with a switched-capacitor network arranged in a configuration with a regulator, the controller to implement at least a first transition and a second transition responsive to one or more input signals, wherein the first transition is between modes of the regulator and wherein the second transition is between modes of the switched-capacitor network, wherein the configuration to include at least one inductor to facilitate converting the first voltage into the second voltage, and wherein the first and the second transitions to be implemented concurrently or serially.
1. An apparatus comprising a controller that controls operation of a power converter in which a regulator that is operable in plural regulator modes connects to a charge pump that is operable in plural charge-pump modes, wherein said controller receives a clock signal, an input/output (I/O) signal, and, from said power converter receives information indicative of operation of said power converter and, based at least in part on said information, causes first and second transitions, wherein said first transition is between regulator modes and wherein said second transition is between charge-pump modes, wherein, as a result of said first transition, said regulator is exclusively able to increase a voltage provided to said regulator, wherein said second transition is permitted in response to a condition selected from a group consisting of a first condition and a second condition is true, wherein said first condition is that said second transition results in no change to said charge pump's voltage-transformation ratio, and wherein said second condition is that said charge pump's voltage-transformation ratio decreases.

2. The apparatus of claim 1, wherein said controller causes said first and second transitions concurrently.
44. A method for reconfiguring a power converter having a charge pump operable in one or more charge pump modes coupled to a regulator operable in one or more regulator modes, the method comprising: receiving, at a controller, one or more input signals, the one or more input signals comprising at least one of the following: one or more signals indicative of operation of the power converter; one or more clock signals; one or more input/output (I/O) signals; one or more state machine inputs; or any combination thereof; generating one or more control signals to control operation of at least some switches of a plurality of switches in the power converter based, at least in part, on the one or more input signals; and implementing one or more transitions based, at least in part, on the one or more control signals, the one or more transitions comprising at least one of the following: one or more transitions between the one or more charge pump modes; one or more transitions between the one or more regulator modes; or any combination thereof.
18. An apparatus comprising a controller that controls operation of a power converter in which a regulator that is operable in plural regulator modes connects to a charge pump that is operable in plural charge-pump modes, wherein said controller receives a clock signal, an I/O signal, and receives from said power converter, information indicative of operation of said power converter and, based at least in part on said information, causes first and second transitions, wherein said first transition is between regulator modes and wherein said second transition is between charge-pump modes, wherein said controller comprises a state machine that implements logic for causing said first and second transitions, wherein, as a result of said first transition, said regulator is exclusively able to decrease a voltage provided to said regulator, wherein said second transition is permitted in response to a condition selected from a group consisting of a first condition and a second condition is true, wherein said first condition is that said second transition results in no change to said charge pump's voltage-transformation ratio, and wherein said second condition is that said charge-pump's voltage-transformation ratio increases.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838    

/JUE ZHANG/Primary Examiner, Art Unit 2838